Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, species (c), claims 1-17, in the reply filed on 11/30/20 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention/species non-elected without traverse.  Accordingly, claims 17-20 been cancelled.

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited device in claim 1, “a buffer layer in the 

	For the prosecution record, this office action introduces the following prior art:
Jung et al., US Publication No. 2017/0192580 A1 teaches (see fig. 9b; also see 6B) a buffer layer (BUF/PLN-L in Fig. 9B; PAS1 in Fig. 6B) in the display region and peripheral region on the substrate; a first circuit structure (Gate in Fig. 9B; Act/S/D in fig. 6B) on the buffer layer;….a first signal wire (SL) between the substrate and the buffer layer, wherein the first signal wire (SL) overlaps the first circuit structure (Gate in Fig. 9B; Act/S/D in fig. 6B) when viewed from a plan view in a thickness direction of the substrate.
Nakagawa, US Publication No. 2008/0143664 A1 teaches (see fig. 6; also see fig. 13) a buffer layer (12) in the display region and peripheral region on the substrate; a first circuit structure (3/3a/1a-e) on the buffer layer;….a first signal wire (11) between the substrate and the buffer layer, wherein the first signal wire (11) overlaps the first circuit structure (3/3a/1a-e) when viewed from a plan view in a thickness direction of the substrate.
Park et al., US Publication No. 2018/0122827 A1 teaches (see figs. 13) a first signal wire (CL1-CL3) in the peripheral region (IA)…wherein the first signal wire (CL1-CL3) overlaps a first circuit structure (GE) when viewed from a plan view in a thickness direction of the substrate.
Li et al., Chinese Publication No.  CN 107219660 A teaches (see  figs. 3, 3a, 7a, 8a, 9b) a first signal wire (211) in the peripheral region (outside display region 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 March 2021